Exhibit 10.255
 
RETIREMENT AND CONSULTING AGREEMENT


This  Retirement and Consulting Agreement (this “Agreement”) is made and entered
into this 15th day of December, 2011, by and between Dollar Thrifty Automotive
Group, Inc., a Delaware corporation (the “Company”), and R. Scott Anderson
(“Executive”).


WITNESSETH:


WHEREAS, Executive is an employee of the Company currently serving as  Senior
Executive Vice President and has provided outstanding service to the Company  in
excess of 20 years;.


WHEREAS, Executive has informed the Company that Executive desires to retire and
voluntarily separate from his current position effective December 31, 2011;


WHEREAS, in light of Executive’s significant experience and knowledge with the
car rental industry and leadership skills he has demonstrated in the past,
following Executive’s retirement, the Company desires to engage Executive to
provide certain consulting services to the Company and Executive desires to
provide such services, in each case on the terms and conditions set forth in
this Agreement; and


WHEREAS, the Company and Executive desire to make provision for the payments and
benefits that Executive will be entitled to receive from the Company in
consideration for Executive’s obligations and actions under this Agreement and
in connection with his provision of services as a consultant following his
retirement.


NOW, THEREFORE, in consideration of the premises and the promises and Agreements
contained herein and other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the Company and Executive agree as
follows:


1.           Effective Date of Agreement.  This Agreement is effective on
December 31, 2011 (the “Effective Date”) and shall continue in effect as
provided herein.


2.           Resignation and Retirement.   Effective on the Effective Date,
Executive will resign and retire as an employee of the Company, and, to the
extent not previously accomplished, (i) resign from all boards and offices
of  the Company and any entity that is a subsidiary of or is otherwise related
to or affiliated with the Company, (ii) resign from all administrative,
fiduciary or other positions he may hold or has held with respect to
arrangements or plans for, of or relating to the Company, and (iii) agree to
resign from any nonprofit positions related to his services to the Company as
the Company may request at any time after the date hereof.  The Company hereby
consents to and accepts said resignations, and the Company records shall so
reflect.


 
1

--------------------------------------------------------------------------------

 


Upon such resignation on the Effective Date:


(a)           Vested Retirement Benefits.  Executive shall be entitled to
receive any then-vested retirement benefits under the tax-qualified plans of the
Company and under the nonqualified deferred compensation plans in accordance
with their terms including, in the case of the nonqualified deferred
compensation plans, subject to any applicable six-month delay in payment
required under Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”).
 
(b)           Continuing Health Care Benefits.  Executive’s resignation on the
Effective Date is a “qualifying event” as such term is defined under the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”).  During the period
from the Effective Date and continuing for eighteen (18) months thereafter,
instead of Executive paying full COBRA premiums during such period, the Company
shall pay the amount of any COBRA premiums in excess of the amount that was
deducted from Executive’s bi-weekly salary payment prior to the Effective Date
to maintain group health care benefits, and Executive shall only pay an amount
equal to that amount which was deducted from Executive’s bi-weekly salary
payment prior to the Effective Date to maintain group health care benefits (the
“Co-Payment”). The Co-Payment will be billed to Executive by the Company’s third
party COBRA service provider.  In order to maintain the group health care
benefits pursuant to the preceding sentence, Executive must elect COBRA benefits
and must timely pay the Co-Payment amount.


(c)           Personal Time.  The Company will pay Executive personal time off
(“PTO”) pay in an amount equal to 50% of Executive’s awarded but unused hours,
less (i) applicable federal, state and local taxes and assessments required to
be withheld by the Company and (ii) any PTO used by Executive after the date
hereof and prior to the Effective Date.  The PTO pay will be paid in accordance
with the Company’s policy and applicable state law following the Effective Date
or earlier separation date as applicable.


(d)           Option Grants and Performance Share Credits.  The following
provisions shall govern shares of common stock granted to Executive under the
agreements specified below:


(i)           The Stock Option Grant Agreement for 12,054 shares dated January
31, 2008.


(ii)          The Stock Option Grant Agreement for 125,000 shares dated October
13, 2008.


 (iii)        The Stock Option Grant Agreement for 150,000 shares dated May 14,
2009.
 
 
2

--------------------------------------------------------------------------------

 
 
(iv)         The Performance Units Grant Agreement dated December 3, 2010 for
16,000 performance units.


Any options not vested as of the Effective Date under the agreements described
in (i), (ii) or (iii) of this Section 2(d) shall continue to vest as provided in
said agreements for a period of three (3) years from the Effective Date, and all
vested options may be exercised for a period of three (3) years following the
Effective Date.  Executive acknowledges and agrees that all performance units
granted in the agreement described in (iv) of this Section 2(d) are forfeited as
of the Effective Date pursuant to its terms as all such units are scheduled to
vest subsequent to the Effective Date and he will have no rights or entitlements
to receive any payments or benefits in respect of such performance units
pursuant to the Performance Units Grant Agreement or otherwise.


(e)           2011 Executive Incentive Compensation.  Provided the Company meets
its minimum earnings before interest, taxes, depreciation
and amortization (“EBIDTA”) requirements under the  Company 2011 Executive
Incentive Compensation Plan (the “2011 Plan”), as determined and approved by the
Company’s Human Resources and Compensation Committee, Executive will be entitled
to receive the cash portion of any incentive compensation awarded to him
pursuant to the 2011 Plan at the time the incentive compensation is paid to the
executives of the Company pursuant to the 2011 Plan, which is anticipated to be
no later than  March 15, 2012.  Executive will not receive any restricted stock
or performance units if awarded pursuant to the 2011 Plan as they are subject to
long term vesting terms, and is not eligible to participate in any incentive
compensation plan for any year subsequent to 2011. The Company currently expects
the cash portion of the 2011 Plan to exceed the cash bonus Executive was awarded
under the 2010 incentive compensation plan; However, the  actual award will be
subject to actual performance and The Human Resources and Compensation Committee
approval in March 2012 after the audit is completed.


(f)           Company Property.  On the Effective Date, Executive shall return
to the Company any credit cards, files, computers and other property issued to,
received by or prepared by Executive during his employment, with the exception
of the iPad and the iPhone currently in his possesssion, which the Company is
hereby transferring to Executive at no charge.


(g)           Life Insurance Policy.  Executive has the option to transfer the
life insurance policy held by the Company with MassMutual Financial Group to
Executive, at Executive’s cost and expense following the Effective Date,
provided he completes such transfer on or before February 1, 2012.


 
3

--------------------------------------------------------------------------------

 


(i)           Other Plans.  Except as specifically set forth above in this
Section 2, as of the Effective Date Executive will immediately cease to
participate in or accrue any further benefits in all Company plans, programs,
agreements and arrangements as of the Effective Date.




3.           Consulting Services


(a)           Subject to Executives continued employment with the Company
through December 31, 2011 and his compliance with the other terms and conditions
of this Agreement, effective January 1, 2012, the Company will engage Executive
to perform consulting services consistent with Executive’s car rental experience
and Executive shall, to the best of his ability and skill, render and perform to
the Company personal consulting services as mutually agreed upon by Executive
and the Company’s President and Chief Executive Officer (the “Consulting
Services”).  Executive acknowledges and agrees that the performance of the
Consulting Services by him shall be exclusively on behalf of and for the benefit
of the Company.  Notwithstanding the foregoing, no term or condition herein
shall be construed or interpreted to restrict or otherwise limit the ability or
right of the Company, to contract with others to provide similar services to
Executive.


(b)           The period during which Executive will provide the Consulting
Services to the Company will be the period commencing on January 1, 2012 and
terminating on December 31, 2012 (the “Consulting Period”).  Notwithstanding the
foregoing, the Consulting Period may be terminated prior to December 31, 2012 as
follows: (i) in the event of the occurrence of an “Event of Default” (as defined
below) the non-defaulting party may terminate the Consulting Period by providing
written notice to the defaulting party of his or its intention to terminate the
Consulting Period, which notice will specify the termination date of the
Consulting Period, and (ii) the Company may terminate the Consulting Period for
Consulting Cause (as defined below) by providing written notice to Executive.


For purposes of this Agreement, an “Event of Default” means the occurrence of
one or more of the following:  (i) any failure of the Company during the
Consulting Period to pay Executive the Consulting Fee (as defined below) or
reimbursement of any material expenses pursuant to Section 7(d) which the
Company fails to cure within ten (10) days of written demand by Executive, (ii)
any failure by either party to perform any of the terms, conditions,
representations, warranties or covenants of this Agreement (other than payment
obligations) to be observed or performed by such party for more than thirty (30)
days after written notice to cure such default shall have been given by the
non-defaulting party, or (iii) if the Company shall be unable to pay its debts
or ceases to do business as a going concern; or by the order of a court of
competent jurisdiction, a receiver, liquidator or trustee of the Company or a
substantial part of the assets of the Company shall be appointed, by decree of
court, the Company shall be sequestered, a tax lien
 
 
4

--------------------------------------------------------------------------------

 
 
(other than for taxes which are not delinquent and are being contested in good
faith) or attachment shall be filed against the Company’ property, or an
involuntary petition to reorganize or liquidate the Company, pursuant to the
Federal Bankruptcy Code, as it now exists or as it may hereafter be amended,
pursuant to any other analogous statute or law applicable to the Company now or
hereinafter in effect, shall be filed against the Company and shall not be
dismissed, stayed or indemnified against within sixty (60) days; or a party, at
any time during the Consulting Period, shall file a petition in voluntary
bankruptcy under any provision of any bankruptcy law or petition to take
advantage of any insolvency act, shall make an assignment for the benefit of its
creditors.


For purposes of this Agreement, “Consulting Cause” shall mean (i) Executive’s
willful and continuous gross neglect in the provision of any of the Consulting
Services, (ii) an act of dishonesty on the part of Executive constituting a
felony resulting or intended to result, directly or indirectly, in his gain for
personal enrichment at the expense of the Company or an affiliate  (iii)
Executive’s  revocation of the Release set out in Section 7 or (iv) Executive’s
material breach of the provisions of Sections 4 through 6, inclusive of this
Agreement.


(c)           In consideration for the provision by Executive of the Consulting
Services, the Company shall pay Executive the sum of $200,000.00 for the
Consulting Period, payable in monthly installments of $16,667 each during the
Consulting Period (“Consulting Fee”), regardless of the actual amount of time
devoted to the performance of Consulting Services by Executive, and regardless
of whether Executive provides any Consulting Services at all, even if the
Company does not request or demand the same.  The monthly installment shall be
due and payable as of the first day of each calendar month during the Consulting
Period.  For purposes of clarification, the parties intend that Executive will
have a “separation from service” within the meaning of Section 409A of the Code
as of the Effective Date, and the Company and Executive currently intend and
anticipate that the amount of time Executive will provide Consulting Services
during any month will be less than or equal to twenty percent (20%)_of the
average level of bona fide services performed during the thirty-six (36) month
period preceding the Effective Date.


If (i) the Company terminates the Consulting Period for Consulting Cause or as a
result of an Event of Default by Executive or (ii) Executive terminates the
Consulting Period other than as a result of an Event of Default by the Company,
then the Company’s obligations to pay the Consulting Fee shall immediately cease
and the Company shall have no obligation to pay Executive any further amounts
under this Agreement other than any unpaid but accrued monthly retainer payments
and the continuation of the COBRA payments pursuant to Section 2 (b).
 
 
5

--------------------------------------------------------------------------------

 
 
(d)           The Company shall pay and reimburse Executive for all reasonable
travel-related expenses paid or incurred by Executive with the Company’s prior
approval in connection with the performance of any of the Consulting Services
outside of Tulsa, Oklahoma, no later than thirty (30) days upon receipt of
expense statements, vouchers or other evidence of expenses by Executive in a
form specified by the Company and consistent with its customary practices for
employees.


(e)           During the Consulting Period, Executive and the Company agree that
the status of Executive will be that of an independent contractor and nothing in
this Agreement is intended or shall be construed to create or establish any
agency, partnership or joint venture relationship between the parties.  During
the Consulting Period, Executive will not be permitted to continue to
participate in or accrue any further benefits under any Company benefit plans,
programs, agreements or arrangements by virtue of the consulting relationship.


(f)      Notwithstanding any provision contained herein to the contrary, in the
event Scott L. Thompson fails to be the President and/or CEO of the Company for
any reason, the unpaid portion of the annual Consulting Fee will become due and
payable in full to Executive within 30 days of such event.


4.           Non-Competition Covenants. During the Consulting Period, Executive
hereby undertakes and covenants with the Company as follows:


(a)           Not to, directly or indirectly, own, manage, operate, join, invest
in, control or participate in the ownership, management, operation or control
of, or provide assistance to or be associated with as a manager, employee,
consultant, instructor, independent contractor or subcontractor, any rental car
company with national operations in the United States in competition with the
Company or its affiliates without the prior written consent of the Company,
excluding ownership of not more than two percent (2%) of the outstanding capital
stock of any corporation having a class of stock traded on a nationally
recognized exchange;


(b)           Not to cause any injury, intentional or otherwise, to the customer
goodwill and business reputation of the Company or its affiliates including, but
not limited to avoiding any action, conduct or statements which may reasonably
be construed to be disparaging or negative as to the Company and its officers,
directors, employees or representatives; and


(c)           Not to cause harm, intentional or otherwise, to the legitimate
business interests of the Company or its affiliates, including but not limited
to the business relationships of the Company.
 
 
6

--------------------------------------------------------------------------------

 
 
5.           Non-Solicitation.  During the Consulting Period, Executive shall
not, without the prior written consent of the Company, directly or indirectly,
hire or solicit for employment on behalf of himself or any other person or
entity any individual who is employed by the Company or any of its affiliates at
the time of such hire or solicitation, or was employed by the Company or its
affiliates at any time during the immediately preceding twelve (12) month
period, or encourage any such person to leave the employment of the Company.


6.           Confidentiality/Nondisclosure.  Executive acknowledges and agrees
that during the duration of his employment with the Company and in connection
with Executive performing the Consulting Services, Executive, has and will have
access to and the opportunity to acquire Confidential Information (as defined
below).  Executive shall receive and maintain in strictest confidence such
Confidential Information and shall not disclose such Confidential Information,
or any part thereof, to any third party, without the prior written consent of
the Company.  Any Confidential Information or copies thereof furnished to
Executive by the Company shall be returned to the Company upon the Company’s
request.  In the event it becomes necessary for the Company to enforce this
provision, the parties agree that injunctive relief is appropriate and necessary
to protect the Company’s interest in the Confidential Information.  The
obligations contained in this Section shall survive any termination of this
Agreement regardless of the cause or reason for termination.


“Confidential Information” means any proprietary information in any form
relating to the Company and/or its affiliates, including, but not limited to,
pricing, marketing, financial, business methods, operating and customer
information, or any other information important to the competitive position of
the Company or its affiliates which is not otherwise in the public
domain.  However, the following will not be considered Confidential Information:
(a) information that was already known to Executive without the obligation of
confidentiality prior to disclosure by the Company; (2) information that is in
the public domain through no fault or action of Executive; and (3) information
which Executive is required through legal or administrative process to disclose,
provided that notice of such required disclosure shall be delivered to the
Company in adequate time to reasonably allow the Company to seek a protective
order against such disclosure.


7.           Releases by Executive.


(a)           In consideration of the Company’s agreement to enter into this
Agreement and accept the provision by Executive of the Consulting Services,
Executive, for himself and his dependents, successors, assigns, heirs, executors
and administrators, hereby releases, dismisses, remises and forever discharges
the Company and all of its parents, subsidiaries, affiliates, divisions,
successors, assigns, trustees, officers, directors, partners, agents, and former
and current employees, including without limitation all persons acting by,
through, under or in concert with any of them (collectively, the “Company
Releasees”) from any and all arbitrations, claims, including claims for
attorney’s fees, demands, damages, suits, proceedings, actions
 
 
7

--------------------------------------------------------------------------------

 
 
and/or causes of action of any kind and every description, whether known or
unknown (“claims”), which Executive now has or may have had, or may have or
claim to have in the future against each or any of the Company Releasees by
reason of any matter, cause or thing occurring, done or omitted to be done from
the beginning of time until the date of the execution of this release including
without limitation any claim arising out of or relating to:


(i)           Executive’s employment by and provision of services to the Company
on and prior to the Effective Date;


(ii)           discrimination, including but not limited to claims of
discrimination on the basis of sex, race, age, national origin, marital status,
religion or handicap, including, specifically, but without limiting the
generality of the foregoing, any claims under the Age Discrimination in
Employment Act, as amended, Title VII of the Civil Rights Act of 1964, as
amended, the Americans with Disabilities Act, and any claims under applicable
state laws; and


(iii)           breach by the Company of any contract or promise, express or
implied, on or prior to the Effective Date;


provided, however, that the foregoing shall not apply to claims to enforce
rights that Executive may have as of the Effective Date to vested benefits under
any of the Company’s tax-qualified plans and agreements, as provided herein, or
under any indemnification Agreement between Executive and the Company, under the
Company’s indemnification provided in its by-laws, under the directors’ and
officers’ liability coverage maintained by the Company, under Section 145 of the
Delaware General Corporation Law, or any obligations of the Company arising
after the date hereof to make any payments to Executive under this
Agreement.  In addition, nothing in this release is intended to interfere with
Executive’s right to file a charge with the Equal Employment Opportunity
Commission in connection with any claim Executive believes he may have against
the Company Releasees.  However, by executing this release, Executive hereby
waives the right to recover in any proceeding that Executive may bring before
the Equal Employment Opportunity Commission or any state human rights commission
or in any proceeding brought by the Equal Employment Opportunity Commission or
any state human rights commission on Executive’s behalf.  In addition, this
release is not intended to interfere with Executive’s right to challenge that
his waiver of any and all ADEA claims pursuant to this release is a knowing and
voluntary waiver, notwithstanding Executive’s specific representation to the
Company that he has entered into this Agreement and executed this release and
waiver knowingly and voluntarily.


 
8

--------------------------------------------------------------------------------

 


(b)           Executive further agrees and acknowledges that:


(i)           He has been advised by the Company to consult with legal counsel
prior to executing and delivering this Agreement and the release provided for
herein, has had an opportunity to consult with and to be advised by legal
counsel of his choice, fully understands the terms of this Agreement and
release, and enters into this Agreement and release freely, voluntarily and
intending to be bound;


(ii)           He has been given a period of twenty-one (21) days to review and
consider the terms of this Agreement, and the release contained herein, prior to
its execution and that he may use (or waive) as much of the twenty-one (21) day
period as he desires; and


(iii)           He may, within seven (7) days after execution and delivery,
revoke this release.  Revocation shall be made by delivering a written notice of
revocation to:  Scott L. Thompson, President and Chief Executive Officer at the
Company.  For such revocation to be effective, written notice must be received
by the Chief Executive Officer at the Company no later than the close of
business on the seventh (7th) day after Executive executes this Agreement.  If
Executive does exercise his right to revoke this release, the Consulting
Services will be terminated and the Company shall not have any obligation to
make payments or provide any benefits to Executive as set forth in this
Agreement, including without limitation those payments set forth in paragraphs 2
and 3 hereof, except as may be required under the consolidated Omnibus
Reconciliation Act of 1986 and except to the extent Executive is entitled to
such benefits by reason of agreements and plans other than this Agreement, or as
required by law.


8.           Successors and Binding Agreement.


(a)           This Agreement shall be binding upon and inure to the benefit of
the Company and any successor of or to the Company, including, without
limitation, any persons acquiring directly or indirectly all or substantially
all of the business and/or assets of the Company whether by purchase, merger,
consolidation, reorganization or otherwise (and such successor shall thereafter
be deemed included in the definition of “the Company” for purposes of this
Agreement), but shall not otherwise be assignable or delegable by the Company.


(b)           This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and/or legatees.
 
 
9

--------------------------------------------------------------------------------

 
 
(c)           This Agreement is personal in nature and neither of the parties
hereto shall, without the consent of the other party, assign, transfer, or
delegate this Agreement or any rights or obligations hereunder except as
expressly provided in subparagraphs (a) and (b) of this Paragraph 8.


(d)           The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation, operation of law or otherwise) to
all or substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform this Agreement.


9.           Notices.  For all purposes of this Agreement, all communications
provided for herein shall be in writing and shall be deemed to have been duly
given when delivered, addressed to the Company (to the attention of the Chief
Executive Officer at its principal executive offices and to Executive at his
principal residence then on file with the Company, or to such other address as
either party may have furnished to the other in writing and in accordance
herewith.
 
10.           Taxes, Payments, Section 409A etc.  Executive acknowledges and
agrees that he shall be responsible for his share of any and all Federal, State
and/or local taxes applicable to the payments made, and benefits provided or
made available, to Executive pursuant to this Agreement and further agrees to
indemnify the Company against any liability as a result of those taxes.  The
parties agree that the Company will be entitled to withhold from any payments or
benefits under this Agreement any amounts required to be withheld. Executive
shall be solely responsible for all income, sales, use, excise and other taxes
imposed on the compensation payable and benefits provided to Executive in
connection with any payments made to him for his performance of services as an
independent contractor.  Executive shall pay all such taxes, and shall hold
harmless the Company from any liability and expense by reason of Executive's
failure to pay such taxes, charges or contributions.


The intent of the parties is that payments and benefits under this Agreement
comply with Section 409A of the Code and the regulations and guidance
promulgated thereunder (except to the extent exempt as short-term deferrals or
otherwise) and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be in compliance therewith.  All reimbursements and
in-kind benefits provided under this Agreement shall be made or provided in
accordance with the requirements of Section 409A of the Code to the extent that
such reimbursements or in-kind benefits are subject to Section 409A of the
Code.  All expenses or other reimbursements paid pursuant herewith that are
taxable income to Executive shall in no event be paid later than the end of the
calendar year next following the calendar year in which Executive incurs such
expense or pays such related tax.  With regard to any provision herein that
provides for reimbursement of costs and expenses or in-kind benefits, except as
permitted by Section 409A of the Code, the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit,
the amount of expenses eligible for reimbursement, or in-kind benefits provided,
during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided,
 
 
10

--------------------------------------------------------------------------------

 
 
in any other taxable year, provided that, the foregoing clause shall not be
violated with regard to expenses reimbursed under any arrangement covered by
Section 105(b) of the Code solely because such expenses are subject to a limit
related to the period the arrangement is in effect and such payments shall be
made on or before the last day of the Executive’s taxable year following the
taxable year in which the expense occurred.


11.           Employment Continuation Agreement.   Executive hereby acknowledges
and agrees that his participation in the Second Amended and Restated Employment
Continuation Plan for Key Employees of Dollar Thrifty Automotive Group, Inc.
dated as of December 9, 2008 (the “Continuation Plan”), as amended, is hereby
terminated in its entirety as of the Effective Date (unless earlier terminated
in accordance with the terms of the Continuation Plan), and from and after the
Effective Date Executive shall have no rights or entitlements, and the Company
shall have no obligations in respect of Executive, under, arising out of or
related to such Employment Continuation Plan.


12.           Amendment and Waiver.  No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by Executive and the Company.  No waiver by either
party hereto at any time of any breach by the other party hereto or compliance
with any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time.


13.           Entire Agreement; Continuing Indemnification Rights.  This
Agreement shall constitute the entire Agreement between the parties hereto with
respect to the subject matters covered by this Agreement and shall supersede all
prior verbal or written agreements, covenants, communications, understandings,
commitments, representations or warranties, whether oral or written, by any
party hereto or any of its representatives pertaining to such subject matter,
including without limitation the Continuation Plan provided, however, that this
Agreement is not intended to amend, supersede or terminate any vested rights
Executive has accrued prior to the Effective Date pursuant to the provisions of
any existing incentive compensation plan, stock option agreement, deferred
compensation plan, and employee pension benefit plan and welfare benefit plan,
except to the extent specifically provided in one or more provisions of this
Agreement.  This Agreement shall not affect any indemnification or other rights
under any indemnification Agreement between Executive and the Company or under
the Company’s by-laws.


14.           Governing Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the substantive laws of the
State of Oklahoma, without giving effect to the principles of conflict of laws
of such State.


15.           Survival.  In the event Executive exercises his right to revoke
the release provided for in Section 7 of this Agreement, the Company shall have
no further obligations to make any payments under Sections 2(b), 2(e) or 3 of
this Agreement, and all other provisions of this Agreement shall remain in full
force and effect.


 
11

--------------------------------------------------------------------------------

 
 
16.           Consent to Jurisdiction, Venue, Jury Trial Waiver.  Any
litigation, action or proceeding with respect to this Agreement or otherwise
arising between the parties hereto shall be brought exclusively in the Oklahoma
state court of competent jurisdiction sitting in Tulsa County, Oklahoma, or the
United States District Court for the Northern District of Oklahoma.  THE PARTIES
HEREBY WAIVE ANY RIGHT TO A JURY TRIAL.


In addition, Executive agrees that it is impossible to measure in money the
damages that will accrue to the Company or any of its affiliates in the event
that Executive breaches any of the provisions of Sections 4, 5 or 6 of this
Agreement (collectively, the “Restrictive Covenants”).  In the event that
Executive breaches any such Restrictive Covenant, the Company or any of its
affiliates shall be entitled to an injunction restraining Executive from
violating such Restrictive Covenant (without posting any bond).  If the Company
or any of its affiliates shall institute any action or proceeding to enforce any
such Restrictive Covenant, Executive hereby waives the claim or defense that the
Company or any of its affiliates has an adequate remedy at law and agrees not to
assert in any such action or proceeding the claim or defense that the Company or
any of its affiliates has an adequate remedy at law.  The foregoing shall not
prejudice the Company’s or any of its affiliates’ right to require Executive to
account for and pay over to the Company or any of its affiliates, and Executive
hereby agrees to account for and pay over, the compensation, profits, monies,
accruals or other benefits derived or received by Executive as a result of any
transaction constituting a breach of any of the Restrictive Covenants.


17.           Severability.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement which shall nevertheless remain in full force and
effect.


18.           Captions and Paragraph headings.  Captions and paragraph headings
used herein are for convenience and are not part of this Agreement and shall not
be used in construing it.






[THE REMAINING PORTION OF THIS PAGE INTENTIONALLY LEFT BLANK]


 

 
 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed and delivered this Agreement on
the date set forth above.






DOLLAR THRIFTY
AUTOMOTIVE GROUP, INC.:




By:______________________________________
      Scott L. Thompson, President
 
 


Executive:


_________________________________________
R. Scott Anderson








 
13

--------------------------------------------------------------------------------

 